                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI
                                   AT KANSAS CITY

SUBSTATION K, INC.,

              Plaintiff,

v.                                                Case No.: 4:19-cv-00031-SRB

KANSAS CITY POWER & LIGHT
COMPANY,

                Defendant.


              DEFENDANT KANSAS CITY POWER & LIGHT COMPANY’S
                MOTION FOR LEAVE TO EXCEED THE PAGE LIMIT

       Defendant Kansas City Power & Light Company (“KCP&L”) hereby moves for leave to

exceed the page limit for its Suggestions in Support of its Motion to Dismiss. In support of this

Motion, KCP&L states as follows:

       1.       Western District of Missouri Local Rule 7.0(d) provides that suggestions in

support of a motion may not exceed 15 pages without leave of Court.

       2.       KCP&L is preparing its Suggestions in Support of its Motion to Dismiss

Plaintiff’s Complaint, which is due April 5, 2019.

       3.       KCP&L respectfully requests that the Court grant it leave to exceed the 15-page

limit provided for in Local Rule 7.0(d) by six pages, for a total of 21 pages.

       4.       Plaintiff’s Complaint is 22 pages long and includes six causes of action. KCP&L

believes the legal issues addressed in the Suggestions in Support of its Motion will be helpful to

the parties and this Court in ruling on the issues presented.

       5.       Plaintiff will not be prejudiced by allowing KCP&L to submit its Suggestions in

Support in excess of the page limit by six pages.

                                                  1


            Case 4:19-cv-00031-SRB Document 10 Filed 04/04/19 Page 1 of 2
       For the reasons stated herein, KCP&L respectfully requests that the Court issue an Order

granting it leave to exceed the 15-page limit in Rule 7.0(d) by six pages.

                                              Respectfully submitted,

                                              SHOOK, HARDY & BACON L.L.P.

                                              /s/ Mark D. Anstoetter
                                              Mark D. Anstoetter, MO Bar #47638
                                              Kathryn A. Larkins, MO Bar #48532
                                              Brent Dwerlkotte, MO Bar #62864
                                              2555 Grand Boulevard
                                              Kansas City, MO 64108-2613
                                              816-474-6550
                                              816-421-5547 (fax)
                                              manstoetter@shb.com
                                              klarkins@shb.com
                                              bdwerlkotte@shb.com

                                              ATTORNEYS FOR DEFENDANT
                                              KANSAS CITY POWER & LIGHT COMPANY




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served electronically by

means of the Court’s CM/ECF electronic filing system on this 4 th day of April, 2019, upon all

counsel of record.

                                                     /s/ Mark D. Anstoetter
                                                     Attorney for Defendant




                                                 2


         Case 4:19-cv-00031-SRB Document 10 Filed 04/04/19 Page 2 of 2
